647 S.E.2d 52 (2007)
COOK
v.
The STATE.
No. S07A0810.
Supreme Court of Georgia.
June 25, 2007.
*53 Terry O'Neal Cook, Sparta, pro se.
Thurbert E. Baker, Attorney General, Amy E. Morelli, Assistant Attorney General, Peter J. Skandalakis, District Attorney, Lynda S. Caldwell, Assistant District Attorney, for appellee.
HUNSTEIN, Presiding Justice.
Terry O'Neal Cook, who was convicted and sentenced for murder and other crimes in August 1997, filed a motion for out of time appeal. The trial court denied the motion because Cook's motion for new trial was still pending at the time. Cook appeals that order. Because Cook had not lost his opportunity to appeal his conviction at that time, see OCGA § 5-6-38(a) (notice of appeal timely when filed within 30 days of denial of motion for new trial), the trial court did not err by denying Cook's motion for out of time appeal.
Judgment affirmed.
All the Justices concur.